Mr. Justice Craig, dissenting; I do not concur with a majority of the court in the origi-nal opinion delivered in this case, or in the Per Curiam prepared by the Chief Justice in overruling the petition for a rehearing. I understand it to be a well settled principle of equity, that a court of chancery may, before the cause is referred to the master, determine, by interlocutory decree, the rights of the parties, as established by the evidence, and determine the rule by which, the master shall be governed in stating the account. Field v. Holland, 6 Cranch, 20; Remson Remson, 2 Johns. Ch. 500; Moss v. McCall, 75 Ill. 196; Mosier v. Norton, 83 id. 525. This, when the action of the circuit court is examined and properly understood, will be found to be the course that was pursued with the case. The court may, it is true, refer a cause to the master without directions in regard to stating the account, but, in my judgment, the other is the better practice, and well sustained by authority. If, then, the court did not err in making the order of reference which was entered in the cause, if the plaintiff in error desired to present the question whether the conclusion reached by the court from the evidence was in fact correct or incorrect, the law required him to appear before the master and file objections, and if they were overruled by the master, when the report was presented to the court, to appear and file exceptions. Upon the hearing of the exceptions, all the evidence bearing upon the point presented by the exceptions could be brought in review before the court and a decision had. When this course is pursued, and an appeal or writ of error prosecuted from the decision of the circuit court, the decision of the court can be reviewed. But when no objections are made before the master, and no. exceptions filed in the circuit court to the report, the master’s report must be taken as correct, and all objections regarded as waived. Reigard v. McNiel, 38 Ill. 400; Pennell v. Lamar Ins. Co. 73 id. 306; Hurd v. Goodrich, 59 id. 455. No reason occurs to me why the decree should be reversed with directions to the circuit court to refer the cause to the master to state an account. That has already been done, and if the account was not stated as favorable to plaintiff in error-as it should have been, he is. in no position to complain. He failed to make objection at the time and place the law required him to object, and on account of such failure all objections to the master’s report have been waived and can not be considered here. Mr. Justice Scott: I do not concur in the opinion of the Inajority of the court.